IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39693

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 725
                                                )
       Plaintiff-Respondent,                    )     Filed: November 20, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JAMES WALKER TAYLOR,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and concurrent sentences of a unified term of seven years,
       with two years determinate, and a unified term of five years, with two years
       determinate, for grand theft by possession of stolen property and possession of a
       controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       James Walker Taylor pled guilty to grand theft by possession of stolen property, Idaho
Code §§ 18-2403(4), 18-2407(1)(b), and possession of a controlled substance, Idaho Code
§ 37-2732(c)(1). The district court sentenced Taylor to concurrent sentences of a unified term of
seven years, with two years determinate, for the grand theft by possession of stolen property
conviction and five years, with two years determinate, for the possession of a controlled
substance conviction. Taylor filed an Idaho Criminal Rule 35 motion for reduction of his
sentences, which the district court denied. Taylor now appeals, contending his sentences are
excessive.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Taylor’s judgment of conviction and sentences are affirmed.




                                                   2